EXHIBIT 10.7 EXECUTION COPY SIXTH AMENDMENT TO RECEIVABLES LOAN AND SECURITY AGREEMENT THIS SIXTH AMENDMENT TO THE RECEIVABLES LOAN AND SECURITY AGREEMENT, dated as of November 13, 2008 (this "Amendment"), is entered into by RESOURCE CAPITAL FUNDING II, LLC (the "Borrower"), LEAF FINANCIAL CORPORATION (the "Servicer"), U.S. BANK NATIONAL ASSOCIATION, as the Custodian (the "Custodian"), and as the Lenders' Bank (the "Lenders' Bank"), LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), as the Backup Servicer (the "Backup Servicer") and MORGAN STANLEY BANK ("Morgan Stanley"), as a Lender (the "Lender"). RECITALS AThe Borrower, the Servicer, Morgan Stanley, the Custodian, the Lenders' Bankand the Backup Servicer are parties to the Receivables Loan and Security Agreement, dated as ofOctober 31,2006 (as amended, supplemented or otherwise modified from time to time, the"Agreement"); B.The parties hereto desire to amend the Agreement on the terms and conditions set forth herein. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Certain Defined Terms. Capitalized terms used but not defined herein shall have the meanings set forth for such terms in Section 1.01 of the Agreement. 2. Amendments to the Agreement. The Agreement is hereby amended toincorporate the changes reflected on Exhibit A hereto. 3. Conditions Precedent. The effectiveness of this Amendment is expressly conditioned upon the receipt by Morgan Stanley of (i) executed signature pages to this Amendment from each of the parties hereto and (ii) such other documents, instruments and opinions as Morgan Stanley may request. 4. Representations and Warranties. Each of the Borrower and the Servicerrepresents and warrants to Morgan Stanley that: (a) this Amendment has been duly authorized, executed and delivered on its behalf, and the Agreement, as so amended, constitutes its legal, valid and binding obligation enforceable against it in accordance with the terms hereof or thereof; (b) the representations and warranties made by it in the Agreement (as amended by this Amendment) are true and correct as of the date hereof (except to the extent such representations and warranties speak as a prior date or have been the subject of any prior notice or waiver); and (c) after giving effect to this Amendment, no Program Termination Event,Event of Default, or Unmatured Event of Default shall exist on the date hereof. 5. Effect of Amendment. Except as expressly amended and modified by this Amendment, all provisions of the Agreement shall remain in full force and effect. After the date hereof, all references in the Agreement to "this Agreement", "hereof', or words of similar effect referring to the Agreement shall be deemed to be references to the Agreement as amended by this Amendment. This Amendment shall not be deemed to expressly or impliedly waive, amend or supplement any provision of the Agreement other than as set forth herein. 6. Counterparts. This Amendment may be executed in any number of counterparts and by different parties on separate counterparts (including by facsimile or electronic transmission), each of which shall be deemed to be an original and all of which when taken together shall constitute but one and the same instrument. 7. Governing Law; Severability. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1 GENERAL OBLIGATIONS LAW). Wherever possible each provision of this Amendment shall be interpreted in such manner as to be effective and validunder applicable laws, such provision shall be ineffective to the extent of such prohibition or invalidity, without invalidating the remainder of such provision or the remaining provisions of this Amendment. 8. Section Headings. The various headings of this Amendment are included for convenience only and shall not affect the meaning or interpretation of this Amendment, the Agreement or any provision hereof or thereof. 9. Continued Effectiveness. Except as specifically provided herein, the Agreement shall remain unmodified and is specifically confirmed to be in full force and effect. Upon the effectiveness of this Amendment, all references in the Agreement and in the other Transaction Documents to the Agreement or the like shall refer to the Agreement as hereby amended. [Signature pages follow] 2 IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their respective officers thereunto duly authorized, as of the date first above written. THE BORROWER: RESOURCE CAPITAL FUNDING II, LLC By:/s/ Miles Herman Name:Miles Herman Title:VP, Equipment Leasing THE SERVICER: LEAF FINANCIAL CORPORATION By:/s/ Miles Herman Name:Miles Herman Title:President, COO Sixth Amendment to RLSA S-1 THE LENDER: MORGAN STANLEY BANK By:/s/ Andrew J. Coon Name:Andrew J. Coon Title:Authorized Signatory Sixth Amendment to RLSA S-2 THE BACKUP SERVICER: LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), as Backup Servicer By:/s/ Jane Fox Name:Jane Fox Title:Vice President Sixth Amendment to RLSA S-3 THE CUSTODIAN AND THE LENDERS’ BANK: U.S. BANK NATIONAL ASSOCIATION, as Custodian and as Lenders’ Bank By:/s/ Diane L. Reynolds Name:Diane L. Reynolds Title:Vice President Sixth Amendment to RLSA S-4 Exhibit A [incorporates First Amendment, dated as of December 21, 2006, Second Amendment, dated as of February 28, 2007, Third Amendment, dated as of September 28, 2007, Fourth Amendment, dated as of December 27, 2007, Consent to Receivables Loan and Security Agreement and Custodial Agreement, dated May 9, 2008, and Fifth Amendment, dated as of May 23, 2008 and Sixth Amendment, dated as of November 13, 2008] U.S. $250,000,000 RECEIVABLES LOAN AND SECURITY AGREEMENT Dated as of October 31, Among RESOURCE CAPITAL FUNDING II, LLC, as the Borrower and LEAF FINANCIAL CORPORATION, as the Servicer and MORGAN STANLEY BANK, as a Lender and Collateral Agent and U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lender’s Bank and LYON FINANCIAL SERVICES, INC. (D/B/A U.S.
